Not for publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-2188

                             FRIEDRICH LU,

                        Plaintiff, Appellant,

                                     v.

                 WILLARD J. BOULTER III, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Reginald C. Lindsay, U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
                Selya and Lipez, Circuit Judges.



     Friedrich Lu on brief pro se.
     Daryl J. Lapp, with whom Daniel G. Cromack and Palmer and
Dodge were on brief for the appellees.



                             March 9, 2004
          Per Curiam.   After a thorough review of the record

and of the parties' submissions, we affirm. The district court

did not abuse its discretion when it dismissed this case

pursuant to Fed. R. Civ. P. 41(b). Appellant refused to comply

with the Federal Rules of Civil Procedure, the Local Rules, and

the orders of two district judges.   Under these circumstances,

the district court was well within its discretion to impose a

monetary sanction on appellant, and then to dismiss the case

when appellant refused to pay the sanction.

          Appellant's "Informative Motion and Suggestion of

Recusal," which we treat as a motion to reconsider the court's

order dated November 21, 2003, is denied.

          Affirmed.   See 1st Cir. R. 27(c).




                              -2-